In re Johnson, Douglas; applying for writ of mandamus, supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 4-88-637.
Granted. The Court of Appeal, First Circuit, is ordered to expedite its consideration of the writ transferred in this Court’s docket number 88-0-0953 on April 21, 1988. Since this Court’s transfer, the East Baton Rouge Parish District Attorney’s Office has dismissed the drug charge which formed the basis of relator’s arrest, so the contempt sentence, which relator is due to discharge on August 15, 1988, is the sole basis for his detention.